Title: From John Quincy Adams to Thomas Boylston Adams, 24 June 1826
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother.
					Washington 24. June 1826.
				
				I have received your Letter of the 17th. with deep concern at the purport of its contents—I will endeavour towards the close of the next, or the beginning of then succeeding month to visit you and our ever honoured Parent—In the mean time should any thing further occur to make it necessary for me still more to anticipate the period of my journey, I rely upon your attention and affection to advise me of it—But I wish the time of my coming may be considered as altogether uncertain, to avoid the delays on the road to which I might otherwise be liable.Your daughter is well, but my wife and Mary Hellen have been both much otherwise—They are I hope recovering—Charles left us yesterday upon a visit to New–York.Your affectionate Brother
				
					J. Q. Adams
				
				
			